Case 2:21-cv-00177-SRB Document 13 Filed 02/12/21 Page 1 of 2

   

SENDER: COMPLETE THIS SECTION

m™ Complete items 1, 2, and 3.
m Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

1. Article Addressed to: ;
Emma Leheny, Acting General Co

United States Department of Edug
400 Maryland Avenue, 5.W.
Washington, D.C. 20202

UOMO O00 A

9590 9402 2446 6249 6420 56

 

2. Article Number (Transfer from service label)

7012 2920 0002. 1835 3182

PS Form 3811, July 2015 PSN 7530-02-000-9053

   

 

  

A. Signature

= Dish Arrant
x j : (1 Addressee
B, “Received by (Printed Narre) C. Date of Delive
fs frallaws 2-9-2)
D. Is delivery address different from item 12 L] Yes
e lif YES, enter delivery address below: _t No

ration.

 

 

 

 

 

 

3. Service Type 0 Priority Mail Express®

D Adult Signature ( Registered Mail™

Cl Adult Signature Restricted Delivery DB Registered Mail Restricted
WW Certified Mail® Delivery

O Certified Mail Restricted Delivery O Return Receipt for

(I Goltect on Delivery Merchandise ;

CJ Collect on Delivery Restricted Delivery 1 Signature Confirmation™

 

1 Insured Mail (1 Signature Confirmation

2] Insured Mail Restricted Delivery Restricted Delivery
«2! (over $500)

Domestic Return Receipt |
Case 2:21-cv-00177-SRB Document 13 Filed 02/12/21 Page 2 of 2

 

 

Q€08Z VA ‘XVSIVs

00P SLING

VOU STHIH WOGNVH 09€11
‘O'd ‘NOLAZ1 SOBWOD

exoq nt ae ‘auueu INOA Jud OSea|q JEPUSS ¢

 

Quis | vq.

QOIAIVS [2}S0q
SO}E}S PoUn

 

 

 

 

 

d. Pee 6. Ag 49 2h bhed

sae ao (ht | ill

pleg see4 9 ebe}sog
[EI SSB|D-3sSulJ

OS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fhhe cOhb ObSb

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# ONIMIVELL SdSN
